DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 17-20) in the reply filed on 9 Feb. 2021 is acknowledged.


Claim Objections
Claims 4 and 19-20 is objected to because of the following informalities:
Claim 4 and 19 recite “or a cycles”, where the plurality of the noun and article do not agree. Examiner suggests using the recitation “or cycles”.
Claim 20 recites “wherein the electronic controller: a look-up table”, which requires a transition word such as “includes”. 
Appropriate correction is required.


Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 
Applicant is advised that should claim 7 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchner et al. US 4,146,775 (hereafter Kirchner).


an unpressurized water storage tank (5 in Fig 2);
a steam outlet (outlet at the top of the tank 5) extending from the water storage tank for allowing steam generated within the water storage tank to exit the water storage tank (col 3 line 45 – col 4 line 17);
a water drain outlet (15) extending from the water storage tank to allow water to be drained from the water storage tank;
a heating element (7) for converting water stored within the tank to steam at atmospheric pressure (col 4 lines 1-17);
a drain water control valve (16) in fluid communication with the water drain outlet;
a water quality sensor (timer 17) for sensing a water quality parameter (time since last tank drain) associated with water stored within the water storage tank; and
an electronic controller (Fig 3) which receives input data from the sensor and sends output control signals to the drain water control valve, wherein the electronic controller sends an output control signal to the drain water control valve at a selected or calculated drain interval to drain the water storage tank based on input data received from the sensor (col 4 lines 18-33, col 8 lines 14-30).

Regarding claims 4 and 19, Kirchner teaches all the limitations of claim 1. Kirchner further teaches wherein the drain interval is based on an amount of steam 

Regarding claim 8, Kirchner teaches all the limitations of claim 1. Kirchner further teaches wherein the sensor includes a plurality of sensors (sensors including time sensor 17, conductivity sensor for LR).


Claims 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lentz et al. US 7,623,711 (hereafter Lentz).

Regarding claim 17, Lentz teaches an atmospheric steam generating humidifier (Fig 1) comprising:
an unpressurized water storage tank (22);
a steam outlet (50) extending from the water storage tank for allowing steam generated within the water storage tank to exit the water storage tank (col 5 lines 65-67);
a water drain outlet (outlet to 48) extending from the water storage tank to allow water to be drained from the water storage tank;
a heating element (24) for converting water stored within the tank to steam at atmospheric pressure (col 5 lines 60-65);
a fill water control valve (42) in fluid communication with an inlet of the water storage tank;
a drain water control valve (44) in fluid communication with the water drain outlet;
a first water senor (34) within the water storage tank for sensing a first water level within the water storage tank (col 6 lines 8-13);
a second water sensor (36) within the water storage tank for sensing a second water level within the water storage tank different from the first water level (col 6 lines 8-13);
wherein one or both of the first and second water sensors is a water quality sensor for sensing a water quality parameter (water level) associated with water stored within the water storage tank; and
an electronic controller (52) which receives input data from the first and second sensors and sends output control signals to the fill and drain water control valves, wherein the electronic controller sends an output control signal to the drain water control valve at a selected or calculated drain interval to drain the water storage tank based on input data received from at least one of the first and second sensors, and sends an output control signal to the fill water control valve based upon input data received from at least one of the first and second sensors (col 6 lines 8-33).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner et al. US 4,146,775 (hereafter Kirchner) as applied to claim 1 above, and further in view of Kelly US 4,285,302 (hereafter Kelly).

Regarding claim 2, Kirchner teaches all the limitations of claim 1. Kirchner further teaches where the drained water carries away solids (col 8 lines 14-30).
Kirchner does not teach wherein the water quality sensor is a total dissolved solids meter and the water quality parameter is water total dissolved solids.
Kelly teaches a water boiler comprising a drain valve (46) in a tank (12) wherein the water quality sensor (96) is a total dissolved solids meter and the water quality parameter is water total dissolved solids in order to avoid dissolved solids build up (col 3 lines 27-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water quality sensor (timer 17) of Kirchner by incorporating the water quality sensor (96) of Kelly in order to avoid dissolved solids build up (col 3 lines 27-39).

Regarding claim 3, Kirchner teaches all the limitations of claim 1. Kirchner further teaches where the drained water carries away solids (col 8 lines 14-30).
Kirchner does not teach wherein the water quality sensor is an electrical conductivity probe and the water quality parameter is water electrical conductivity expressed in counts.
Kelly teaches a water boiler comprising a drain valve (46) in a tank (12) wherein the water quality sensor (96) is an electrical conductivity probe and the water quality parameter is water electrical conductivity expressed in counts (units of conductivity) in order to avoid dissolved solids build up (col 3 lines 27-39).
.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner et al. US 4,146,775 (hereafter Kirchner) as applied to claim 1 above, and further in view of Jiang et al. US 7,913,433 (hereafter Jiang).

Regarding claim 5, Kirchner teaches all the limitations of claim 1. Kirchner further teaches where the drained water carries away solids (col 8 lines 14-30).
Kirchner does not teach wherein the electronic controller includes a look-up table correlating the water quality parameter to a cycles of concentration value or total dissolved solids of the tank.
Jiang teaches a steam generator wherein the electronic controller includes a look-up table correlating the water quality parameter (water hardness) to a cycles of concentration value in order to avoid solids build up (col 5 lines 4-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water quality sensor (timer 17) of Kirchner by incorporating the water quality sensor of Jiang in order to avoid solids build up (col 5 lines 4-20).


Kirchner does not teach wherein the electronic controller multiplies a volume of the tank by the cycles of concentration value to calculate a drain interval defined in terms of steam produced by the humidifier.
Jiang teaches wherein the electronic controller where the incoming TDS is measured and where after a threshold value of total solids the machine requires maintenance (col 5 lines 4-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic controller (Fig 3) of Kirchner by incorporating the calculation of total solids of Jiang (col 5 lines 4-20), such as by multiplying a volume of the tank by the cycles of concentration value to calculate a drain interval defined in terms of steam produced by the humidifier, in order to avoid solids build up (col 5 lines 4-20).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchner et al. US 4,146,775 (hereafter Kirchner) in view of Jiang et al. US 7,913,433 (hereafter Jiang) as applied to claim 6 above, and further in view of “Conversion of units” Wikipedia published 29 May. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Conversion_of_units&oldid=664581566> (hereafter Conversion).

Regarding claim 7, Kirchner in view of Jiang teaches all the limitations of claim 6. Kirchner further teaches where the humidifier senses the water level (col 6 lines 33-47) and where water is drained to avoid mineral build up (col 4 lines 18-33).
Kirchner does not teach wherein the steam produced by the humidifier is expressed within the controller as pounds of steam generated or a number of tanks of water generated to steam.
Conversion teaches where it is known in the art to convert between different units though a multiplicative conversion factor (Conversion, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify electronic controller (Fig 3) of Kirchner by incorporating the steam produced as any unit, such as the steam produced expressed as pounds of steam generated or a number of tanks of water generated to steam, as a known change in units (Conversion, see MPEP §2143 I A).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchner et al. US 4,146,775 (hereafter Kirchner) as applied to claim 1 above, and further in view of Jiang et al. US 7,913,433 (hereafter Jiang) and “Conversion of units” Wikipedia published 29 May. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Conversion_of_units&oldid=664581566> (hereafter Conversion).

.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchner et al. US 4,146,775 (hereafter Kirchner) as applied to claim 8 above, and further in view of Wolff et al. US 7,826,725 (hereafter Wolff).

Regarding claim 9, Kirchner teaches all the limitations of claim 8. 
Kirchner does not teach wherein the plurality of sensors includes three sensors having different lengths.
Wolff teaches a wherein the plurality of sensors (Fig 4) includes three sensors (106) having different lengths (lengths shown in Fig 4) in order to detect low, full, and overfull water levels (col 6 lines 49-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Kirchner (sensors including time sensor 17, conductivity sensor for LR) by incorporating the sensors of Wolff (Fig 4) in order to detect low, full, and overfull water levels (col 6 lines 49-65).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. US 7,623,711 (hereafter Lentz) as applied to claim 17 above, and further in view of Kelly US 4,285,302 (hereafter Kelly).

Regarding claim 18, Lentz teaches all the limitations of claim 17. 
Lentz does not teach wherein the water quality sensor is a total dissolved solids meter and the water quality parameter is water total dissolved solids.
Kelly teaches a water boiler comprising a drain valve (46) in a tank (12) wherein the water quality sensor (96) is a total dissolved solids meter and the water quality parameter is water total dissolved solids in order to avoid dissolved solids build up (col 3 lines 27-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water quality sensor (34/36) of Lentz by incorporating the water quality sensor (96) of Kelly in order to avoid dissolved solids build up (col 3 lines 27-39).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776